Exhibit 10.17 CHANGE IN CONTROL SEVERANCE AGREEMENT (amended) THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“ Agreement ”) was originally made and entered into effective as of the 18th day of November, 2015 (the “ Effective Date ”), by and among Bear State Financial, Inc., an Arkansas corporation (the “Company”), Bear State Bank, an Arkansas state bank and a wholly-owned subsidiary of the Company (the “ Bank ”), and Yurik Paroubek (the “ Executive ”) and is amended effective as of February 15, 2017 (the “ Amendment Date ”). WITNESSETH: WHEREAS , the parties acknowledge that the Executive is an at-will employee of the Company and is currently serving as the Executive Vice President and Chief Technology Officer of the Company; WHEREAS , the Company desires to assure continuity of its management, to enable the Executive to devote his full attention to his responsibilities and, when faced with a possible change in control, to help the President and Chief Executive Officer of the Company and the Company’s Board of Directors (“ Board ”) assess options and advise as to the best interest of the Company and its shareholders without being influenced by the uncertainties of his own situation; and WHEREAS , to that end, the Company desires to assure the Executive that he will receive certain benefits in the case of his termination as a result of a change in control of the Company. NOW, THEREFORE , in consideration of the premises and of the mutual promises and agreements contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Executive agree as follows: 1.
